Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED NON-FINAL ACTION
	This is the initial Office Action (OA), on the merits, based on the 16/160060 application filed on October 15, 2018.  Claims 1-13 are pending and have been fully considered.  All claims are directed toward a system or apparatus.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 4/25/2019, 04/25/2019 and 08/22/2019.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Interpretation
	The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
	One may interpret limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.

Claim Objections
Claim 2 is objected to because of the following informalities:  The comma after ‘methanogenic’ appears unnecessary. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 follows with the underlined portions causing the indefiniteness rejection.
Claim 1: A filtration system, comprising: 
one or more pre-treatment chambers for pre-treating wastewater; and 
an anaerobic reaction chamber connected to the one or more pre-treatment chambers, wherein the chamber comprises a plurality of conductive structures arranged in substantial, proximal horizontal succession, 
each structure configured to be proximal to a population of microbes to transfer or accept electrons and each at a potential set by the population of the microbes.

The difference between an anaerobic reaction chamber and a regular chamber is unclear.  Does this imply that one can use the chamber to pursue anaerobic reactions similar to using the pre-treatment chamber for any type of pretreatment?
Since there are at least two chambers, the statement ‘the chamber’ is unclear because it does not specify which of the chambers is intended.  
The phrases ‘each structure’ ‘and each’ could also be confusing since the claim has several structures.  Does this refer to the ‘conductive structure’ or other structures in the claim?
Since the population of microbes are organisms, and because each structure is only configured to be proximal to the population of microbes, it is unclear if they are part of the system, and if so how they set the claimed potential. 
Claims 6-9 recite ‘said structures,’ but as in claim 1, it is unclear which structures are being referenced.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cheong et al. (US20110033908) in view of Cheng et al. (US20090317882) (IDS of 04-25-2019).
Regarding claims 1-6 and 8, Cheong et al. (Cheong) discloses a filtration system (Abstract, Fig. 4), comprising: 
one or more pre-treatment chambers 110 for pre-treating wastewater ([0014], [0077]); and 
an anaerobic reaction chamber 120 connected to the one or more pre-treatment chambers ([0026], [0077]), wherein the chamber comprises a plurality of conductive structures arranged in 
each structure configured to be proximal to a population of microbes (where proximal is a relative term and where a bacterial inoculum is intended for the proximate reactor vessel).
Therefore, Cheong discloses the claimed invention, except
each conductive structure is configured to be proximal to a population of microbes to transfer or accept electrons and each at a potential set by the population of the microbes; and
to the extent not implicit, the electrodes are conductive and are in horizontal succession.
Cheng teaches biological processes for producing methane gas and capturing carbon from carbon dioxide, which include providing an electromethanogenic reactor having an anode, a cathode and a plurality of methanogenic microorganisms disposed on the cathode. Electrons and carbon dioxide are provided to the plurality of methanogenic microorganisms disposed on the cathode. The methanogenic microorganisms reduce the carbon dioxide to produce methane gas, even in the absence of hydrogen and/or organic carbon sources (Abstract, Fig. 1).  In particular embodiments, electrons are transferred to the anode by exoelectrogenic microorganisms. The electrons are transferred to the methanogenic microorganisms at the cathode, such as by a wire in electrical communication with the anode and cathode ([0010]).  Any electromethanogenic reactor configuration can be used. In particular embodiments, the electromethanogenic reactor is configured as a two-chamber reactor including an anode chamber and a cathode chamber 
In Cheng, the microbes are situated near to or on conductive electrodes that are arraigned in horizontal succession.
When the claimed invention was made, it would have been obvious to one of ordinary skill in the art to employ conductive structures configured as claimed, to achieve the desired effect of the employed microbes, including the acceleration of wastewater treatment ([0005], [0074], [0086], [0091]).
Additional Disclosures Included: Claim 2: The microbes comprise methanogenic, microbes (Cheong, [0005], [0011]; Cheng, Abstract, [0007]); Claim 3: The system further comprising at least one power source configured to apply a voltage to pairs of the structures (Cheng, [0008], Fig. 1); Claim 4: The at least one power source is configured to apply the same voltage to each of the pairs of structures (Cheng, [0005], [0012], [0020], [0022], where one can apply the same or different voltage to each of the pairs of structures); Claim 5: The at least one power source is configured to apply a different voltage to one or more pairs of the structures (claim 4 analysis); Claim 6: In the system, said structures are comprised of a material selected from the group consisting of: biochar, graphite granules, stainless steel, wire mesh, carbon mesh, carbon cloth, carbon fiber, carbon felt, carbon granules, conductive paint, and a coating comprised of carbon in binder (Cheng, [0049]); and Claim 8: In the system, one or more of said structures are comprised of two or more materials (Cheng, [0049]).

Cheong et al. (US20110033908) in view of Cheng et al. (US20090317882), as applied to claim 1, further in view of James et al. (US20040121208)(IDS of 04-25-2019).
Regarding claim 7, Cheong and Cheng combined discloses the system of claim 1, except wherein said structures are comprised of a stainless steel mesh coated with an activated carbon/binder mixture.
James et al. (James) discloses a tubular direct methanol fuel cell that includes: a tubular inner electrode, a tubular outer electrode located concentrically around the inner electrode, and an annular electrolyte conduit located concentric to and in between the inner and outer electrodes (Abstract).  The electrodes 20, 21 are formed from DMFC electrode materials as known in the art, such as activated carbon tubes or composite carbon tubes formed from activated carbon or carbon-based materials such as carbon cloth, carbon fibers, graphite, and binders ([0029]).  The fuel cell 10 may be optionally provided with a support structure such as a porous ceramic, polymer or stainless steel grid or foam-like matrix or similar supporting structure located within either or both of the two electrode tubes ([0029]).  An example of such supported electrode is a stainless steel screen supported plate (foil) structure layered with mixtures of activated carbon and suitable catalyst and pore forming fillers (e.g. bicarbonates) or repellent binders (e.g. PTFE or PE).  James also states that the electrodes can be coated ([0030]). Thus, the electrode’s support structure, which is located in the electrode, may be a stainless steel mesh coated with a mixture of activated carbon and binder.  The specific electrode material and coating will depend on the intended application and desired results.
At the time of the claimed invention, it would have been an obvious engineering decision, or a matter of design choice, to choose a suitable material for the electrode material based on the 

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cheong et al. (US20110033908) in view of Cheng et al. (US20090317882), as applied to claim 1 above, further in view of Sumida et al. (US20090026088)(IDS of 04-25-2019).
Regarding claims 9-11, Cheong and Cheng combined discloses the system of claim 1, except wherein each of said structures are separated by an insulating layer.
Sumida et al. (Sumida) discloses a water treatment device which efficiently removes an oxidant from water to be treated. The water treatment device according to the present invention includes: a fiber electrode; a first electrode which is disposed downstream in a flow path for the water to be treated and is connected to the fiber electrode, and which is applied with a negative potential; a second electrode which is disposed apart from the fiber electrode and upstream of the first electrode in the flow path, and which is applied with a positive potential; and supplying means which applies the negative and positive potentials to the first electrode and the second electrode, respectively (Abstract, Figs. 1-3).  In Fig. 1, the to-be-treated water 22 passes through the second electrode 14, the spacer 18, the fiber electrode 16 and the first electrode 12 in this sequence ([0027]).  The second electrode 14 is set apart from the fiber electrode 16 with the spacer 18 interposed therebetween, and is applied with a positive potential from a power supply 20 ([0032]).  It is desirable to use, as the spacer 18, a nonconductive porous material (interpreted as insulating) capable of extending, and having a high porosity ([0035]).

Additional Disclosures Included: Claim 10: In the system, said insulating layer comprises a plastic material (Sumida, [0035], where polyvinylidene chloride, for example, is a plastic material); and Claim 11: The system further comprises an electron storage device 16 disposed between one or more pairs of the structures (Sumida, [0027], [0031]-[0033], where a fiber electrode that has collected electrons is capable of electron storage and may be interpreted as ‘an electron storage device’).

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Cheong et al. (US20110033908) in view of Cheng et al. (US20090317882), as applied to claim 3 above, further in view of He (US20110311887).
Regarding claims 12 and 13, Cheong and Cheng combined discloses the system as in claim 3 except wherein the microbes comprise at least one sulfide-oxidizing microbe, wherein the applied voltage facilitates electron transfer within pairs of structures to initiate oxidation of a sour gas.
He discloses a microbial desalination cell (MDC) including an anode, a cathode, a saline solution chamber and a cathode rinsing assembly.  The anode is at least partially positioned within an anode chamber for containing an aqueous reaction mixture including one or more organic compounds and one or more bacteria for oxidizing the organic compounds. The cathode is directly exposed to air. The saline solution chamber is positioned between the anode and the 
Substrates that one can use with MDCs include substrates that are oxidizable by bacteria or biodegradable to produce a material oxidizable by bacteria. Bacteria can oxidize certain inorganic as well as organic materials. Inorganic materials oxidizable by bacteria are well-known in the art and illustratively include hydrogen sulfide.  A biodegradable substrate is an organic material biodegradable to produce an organic substrate oxidizable by bacteria ([0058]).

As such, at the time when the claimed invention was made, it would have been obvious to an ordinarily skilled artisan to include at least one sulfide-oxidizing microbe to address any sulfides that may be present in the wastewater.
Additional Disclosure Included: Claim 13: In the system, the sour gas comprises hydrogen sulfide (Cheng, [0033]; He, [0058]).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of 
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Hayden Brewster/
4/16/2021